Citation Nr: 1620860	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before the Board in April 2016; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not being present.  Accordingly his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C F R § 20.704(d) (2015).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during service or within one year of the Veteran's discharge from service and has not been shown to be the result of disease or injury incurred during service.

2.  Tinnitus did not have its onset during service or within one year of the Veteran's discharge from service and has not been shown to be the result of disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in July 2010.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, a VA examination report and addendum opinion, and statements from the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (sensorineural hearing loss or tinnitus) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that exposure to loud noise while serving in Vietnam between 1970 and 1971 caused his current bilateral hearing loss and tinnitus. 

Service treatment records are negative for any complaints, diagnoses, or treatment for bilateral hearing loss or tinnitus.  On his report of medical history in connection with his separation examination, the Veteran denied having had hearing loss.  

In May 2010, the Veteran sought private treatment for bilateral hearing loss and for tinnitus in the right ear.  He indicated having experienced hearing loss for "several years" and that he noted right ear tinnitus in July 2004 which was becoming progressively more bothersome.  He indicated that he had excessive noise exposure when serving in Vietnam and slept next to a diesel generator one summer.  The Veteran was prescribed hearing aids.

In a November 2010 statement in support of claim, the Veteran indicated he began seeking treatment for hearing loss and tinnitus in January 2007.  He indicated he was exposed to the "acoustic trauma of combat" when serving in the infantry in Vietnam.

In April 2013, the Veteran underwent a VA examination.  It was noted the claims file was not available for review.   The Veteran explained that in Vietnam he was exposed to loud noise from "aircraft engines, gunfire and mortars without hearing protection."  The Veteran denied noise exposure in his civilian work.   

An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
40
50
65
75
Left Ear
10
20
35
35
60

Speech recognition scores were 96 percent in both ears.  It was noted that the Veteran did not report recurrent tinnitus.  The examiner stated she could not provide an etiology opinion without speculation because the claims file was not available for review.
In November 2013, the VA examiner reviewed the claims file and provided an addendum opinion.  She noted the Veteran had normal hearing in both ears at enlistment and separation from service and that there was no change in hearing during active duty.   She concluded that the "history provided by the veteran, test results, and c-file review which shows there was not a change in hearing during active duty, all confirm this veteran's hearing loss is not related to military loud noise exposure."  

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a hearing loss disability for VA purposes and private medical records demonstrate complaint of tinnitus in the right ear.  However, the evidence is against finding a nexus between the current disabilities and the Veteran's military service.

The Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to in-service exposure to noise.  Specifically, the earliest evidence of hearing loss, by the Veteran's own admission, was January 2007, a period of 35 years after separation from service.  In addition, the Veteran complained of right ear tinnitus beginning in July 2004, a period of 32 years after separation from service and denied recurrent tinnitus on examination in 2013.  The preponderance of the evidence is not in support of a finding that hearing loss and tinnitus with onset over 3 decades after in-service noise exposure is related to that exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Although the Veteran can be considered to have had an in-service injury, specifically exposure to excessive noise, and he has a current disability, there is no competent link that provides a nexus between the in-service noise exposure and the hearing loss and tinnitus the Veteran began to experience more than 30 years thereafter.  As such, service connection must be denied.

The only evidence in favor of the claim consists of the lay statements by the Veteran that he believes his hearing loss and tinnitus are related to his period of service in Vietnam between 1970 and 1971.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss and tinnitus or to determine a diagnosis of hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss and tinnitus are related to noise exposure over 3 decades prior to diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As noted above, the Veteran's lay statements place the onset of hearing loss and tinnitus decades after his discharge from service.  This is consistent with his report of no hearing loss at separation from the military.  Ultimately, the most probative evidence in this case is the adverse opinion of the VA examiner as the opinion was made after examination and testing and with consideration of the relevant history, including the Veteran's statements.  
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


